Citation Nr: 1614230	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-32 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for cervical spine degenerative disc and joint disease.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a right humerus fracture.  

3.  Entitlement to a disability rating in excess of 10 percent for left shoulder degenerative arthritis.

4.  Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative arthritis.

5.  Entitlement to a disability rating in excess of 0 percent for right knee degenerative arthritis prior to March 11, 2011, and since May 1, 2011. 

6.  Entitlement to a disability rating in excess of 0 percent for left knee degenerative arthritis.

7.  Entitlement to a disability rating in excess of 0 percent for right ankle degenerative arthritis.

8.  Entitlement to a disability rating in excess of 0 percent for left ankle degenerative arthritis.

9.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression, major depressive disorder, dysthymia, mood disorder and posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for a skin disorder, to include lentigo and dyshidrotic eczema.

12.  Entitlement to service connection for sinusitis and allergies.  

13.  Entitlement to service connection for an upper-gastrointestinal (GI) disorder, to include hiatal hernia and gastroesophageal reflux disease (GERD).

14.  Entitlement to service connection for bilateral plantar fasciitis.

15.  Entitlement to nonservice-connected pension benefits.

16.  Entitlement to restoration of a 10 rating for left upper extremity radiculopathy.

17.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue.

18.  Entitlement to service connection for left femur non-ossifying fibroma.

19.  Entitlement to service connection for arthritis of the bilateral feet.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from August 2000 to August 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Muskogee, Oklahoma dated in July 2008, July 2009, and May 2013.

In April 2013, the Board granted the application to reopen claims of entitlement to service connection for sinusitis and allergies, a skin disorder, an upper-GI disorder, bilateral plantar fasciitis, and an acquired psychiatric disorder.  The Board remanded the reopened claims, as well as the issues of entitlement to service connection for bilateral feet arthritis, the application to reopen the claim of entitlement to service connection for chronic fatigue syndrome, the claims for increased ratings, and the pension and TDIU claims, for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

Although the Veteran requested a Board hearing on a VA Form 9 submitted in November 2008, this was not actually a substantive appeal with respect to any issue as no Statement of the Case had been sent.  In subsequent VA Forms 9, including those accepted as substantive appeals, the Veteran indicated that she did not want a Board hearing.  Thus, she is deemed to have withdrawn her initial request.

In April 2013, the Board declined to reopen a claim of entitlement to service connection for an eye disability.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2015).


FINDINGS OF FACT

1.  The Veteran failed without good cause to report for VA examinations that were necessary to evaluate the (1) increased disability rating claims for disabilities of the cervical spine, right humerus, left shoulder, lumbar spine, right knee, left knee, right ankle, and left ankle, as well as the associated TDIU claim, the (2) reopened claims, based on receipt of new and material evidence, of entitlement to service connection for an acquired psychiatric disorder, a skin disorder, sinusitis and allergies, an upper-GI disorder, and bilateral plantar fasciitis, and the (3) original claim of entitlement to nonservice-connected pension benefits.

2.  In July 2009, the RO assigned a 10 percent initial rating for radiculopathy of the left upper extremity, effective November 12, 2008.

3.  By a May 2013 rating decision, the RO reduced the rating for radiculopathy of the left upper extremity from 10 percent to 0 percent, effective April 19, 2013, which did not result in a reduction of the 60 percent combined rating.

4.  At the time of the rating reduction, there had been a sustained improvement in the Veteran's actual symptomatology and in the Veteran's ability to function under the ordinary conditions of life and work.  

5.  In an October 2006 rating decision, the RO denied service connection for chronic fatigue; at the time of the October 2006 decision, the evidence did not substantiate a diagnosis of chronic fatigue or a nexus between chronic fatigue and service or a service-connected disability.  

6.  The evidence received since the October 2006 rating decision does not address any unestablished fact from the October 2006 decision in a way that is neither cumulative nor redundant of evidence previously of record, or that raises a reasonable possibility of substantiating the claim.  

7.  Left femur non-ossifying fibroma is not related to service.  

8.  Arthritis of the bilateral feet is not related to service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to a disability rating in excess of 10 percent for cervical spine degenerative disc and joint disease lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

2.  The claim of entitlement to a disability rating in excess of 10 percent for residuals of a right humerus fracture lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

3.  The claim of entitlement to a disability rating in excess of 10 percent for left shoulder degenerative arthritis lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

4.  The claim of entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative arthritis lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

5.  The claim of entitlement to a disability rating in excess of 0 percent for right knee degenerative arthritis prior to March 11, 2011, and since May 1, 2011, lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

6.  The claim of entitlement to a disability rating in excess of 0 percent for left knee degenerative arthritis lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

7.  The claim of entitlement to a disability rating in excess of 0 percent for right ankle degenerative arthritis lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

8.  The claim of entitlement to a disability rating in excess of 0 percent for left ankle degenerative arthritis lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

9.  The rating claim of entitlement to a TDIU lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

10.  The reopened claim of entitlement to service connection for an acquired psychiatric disorder lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

11.  The reopened claim of entitlement to service connection for a skin disorder lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

12.  The reopened claim of entitlement to service connection for sinusitis and allergies lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

13.  The reopened claim of entitlement to service connection for an upper-GI disorder lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

14.  The reopened claim of entitlement to service connection for bilateral plantar fasciitis lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

15.  The original claim of entitlement to nonservice-connected pension benefits lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2015).

16.  The criteria for restoration of a 10 percent disability rating for radiculopathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.951, 4.124a, Diagnostic Code 8515 (2015).

17.  The criteria for reopening the claim of entitlement to service connection for chronic fatigue are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

18.  Left femur non-ossifying fibroma was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


19.  Arthritis of the bilateral feet was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Failure to Report for Necessary VA Examinations

Prior to addressing the merits of several of the issues on appeal, the Board must address the Veteran's failure to report for VA examinations which the Board found were necessary in order to substantiate the claims remanded in April 2013.  

Pursuant to the April 2013 Board remand directives, the RO scheduled the Veteran for VA examinations in September 2014.  However the Veteran failed to report for the scheduled examinations.  The RO rescheduled the examinations for December 2014.  However, the record reflects that the Veteran failed to report to these VA examinations as well.  The Veteran has offered no explanation for her failure to report for these examinations.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The first question for resolution here is whether the benefits cannot be established or confirmed without the examinations.  It goes without saying that a remand implies a finding that the benefit cannot be granted based on the evidence of record.  If the benefit could be granted, the remand would be unnecessary.  Here, the stated bases for the Board's remand were to determine the current severity of the service-connected disabilities, to determine entitlement to pension benefits and TDIU, and to determine whether the disabilities claimed to be related to service were in fact related to service.  

With respect to the service connection claims, examinations were necessary to address the crucial question of nexus, or the etiology of the claimed disorders.  With respect to the TDIU and pension claim, the examinations were necessary to address the crucial questions of (1) whether the Veteran's service-connected disabilities rendered the Veteran unable to secure and follow a substantially gainful occupation and (2) whether the Veteran's combined disabilities resulted in permanent and total disability.  With respect to the increased rating claims, the examinations were necessary to evaluate the Veteran's assertions of worsening and to determine the extent of worsening if found.  As explained by the Board in its April 2013 remand, the evidence of record was not sufficient to reach a decision on these issues.  

Regarding whether good cause was shown for the Veteran's failure to report, the Veteran has not offered any explanation.  As good cause has not been alleged, the Board finds that good cause is not shown.

Having found that the criteria under 38 C.F.R. § 3.655(a) are met, the disposition of these claims is contingent on the type of claim at issue.  The rating claims are not the original claim for compensation.  Service connection for disabilities of the cervical spine, right humerus, left shoulder, lumbar spine, right knee, left knee, right ankle, and left ankle was granted in an October 2006 rating decision which the Veteran did not appeal.  The current rating issues arise from claims for increase received in March and June 2008.  Thus, they are claims for increase for already service-connected disabilities.  The TDIU issue is a component of the claims for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the appropriate disposition regarding those claims is denial.  38 C.F.R. § 3.655(b).  

In the April 2013 decision, the Board found that reopening was warranted regarding several previously denied claims.  These include claims of entitlement to service connection for an acquired psychiatric disorder, a skin disorder, sinusitis and allergies, an upper-GI disorder, and bilateral plantar fasciitis.  As the examinations were scheduled for reopened claims for benefits which had been previously disallowed, the appropriate disposition for these claims is also denial.  See 38 C.F.R. § 3.655(b).  

The claim of entitlement to nonservice-connected pension benefits is considered as arising from an "other original claim," i.e., an original claim other than an "original compensation claim."  Therefore, the appropriate disposition is denial.  See 38 C.F.R. § 3.655(b).

The Board acknowledges that, while the RO discussed the Veteran's failure to appear for scheduled VA examinations in the September 2015 Supplemental Statement of the Case, it is not clear from the RO's discussion whether it specifically decided these claims on the basis of failure to appear for scheduled examinations in accordance with 38 C.F.R. § 3.655.  Therefore, the Board has considered whether the Veteran received adequate notice of this provision.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).  

Here, the RO sent the Veteran a notice letter of the scheduled examinations in August 2014, and that notice specifically stated that a failure to appear for the examination could result in a denial of her claims.  Therefore, the Board finds that the Veteran had adequate notice of the consequences for failing, without good cause shown, to report for examination.  

As the Veteran, without good cause, has failed to appear for VA examinations scheduled to evaluate the increased disability rating claims for disabilities of the cervical spine, right humerus, left shoulder, lumbar spine, right knee, left knee, right ankle, and left ankle, as well as the associated TDIU claim, the reopened claims, based on receipt of new and material evidence, of entitlement to service connection for an acquired psychiatric disorder, a skin disorder, sinusitis and allergies, an upper-GI disorder, and bilateral plantar fasciitis, and the original claim of entitlement to nonservice-connected pension benefits, and as entitlement to each of these benefits cannot be established without a current VA examination, the claims are denied.  38 C.F.R. § 3.655.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

While the claim of entitlement to service connection for arthritis of the bilateral feet was addressed in the Board's remand, that claim did not arise from a reopened claim, but from an original claim for compensation.  The issue of entitlement to service connection for a left femur non-ossifying fibroma also arose from an original claim for compensation received in April 2011.  Accordingly, those issues will be decided based on the evidence of record pursuant to 38 C.F.R. § 3.655(b).  

The application to reopen service connection for chronic fatigue was remanded for record-gathering only; no medical opinion was requested.  Accordingly, the provisions of 38 C.F.R. § 3.655 are not applicable and that claim will be addressed as an application to reopen.  The rating reduction for left upper extremity radiculopathy was also not addressed in the examination request for which the Veteran failed to report, but resulted from a separate examination.  That issue will be addressed on its merits.  

Rating Restoration Claim

In a May 2013 rating decision, the RO reduced the rating for radiculopathy of the left upper extremity from 10 percent to 0 percent, effective April 19, 2013.  

Prior to reducing a disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  

If a reduction in a service-connected disability rating is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i).

In this case, by application of the combined ratings table, the reduction from 10 percent to 0 percent of the rating for radiculopathy of the left upper extremity did not result in a reduction or discontinuance of compensation payments.  The combined rating prior to and after the reduction was 60 percent.  Accordingly, the provisions of 38 C.F.R. § 3.105(e) are not for application.  

VA rating reductions must be based upon review of the entire history of the disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown, 5 Vet. App. at 418 (1993).

Service connection was granted for radiculopathy of the left upper extremity in a July 2009 rating decision, with an initial rating of 10 percent assigned effective November 12, 2008.  The rating was reduced in a May 2013 rating decision, effective April 19, 2013.  Thus, at the time of the reduction, the rating had not yet been in effect for five years.  Therefore, a reexamination disclosing improvement in the disability is sufficient to warrant a reduction in its rating.  

Here, the reduction was based on an April 2013 examination which found that the condition was asymptomatic.  The report of VA examination in April 2013 reveals that a diagnosis of radiculopathy of the left upper extremity has been in effect since 2006.  The Veteran reported neither constant nor intermittent pain associated with the disability.  Muscle strength testing was normal for the left upper extremity and there was no muscle atrophy.  Reflexes of the left upper extremity were entirely normal, as was sensation.  There were no trophic changes associated with the disability.  The examiner found that no nerves were currently affected by complete or incomplete paralysis to any degree.  The examiner opined that the Veteran's disability would not be expected to have any impact on her ability to work.  

Based on the findings of the April 2013 examiner, the Board finds that there has been an improvement in the service-connected disability.  And, in light of the finding that the disability would not have any impact on the Veteran's ability to work, and that there were essentially no symptoms associated with the disability, the Board also finds that the improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Faust, 13 Vet. App. at 350.  

The Board acknowledges that, as with any disability, the Veteran's left upper extremity radiculopathy may worsen in the future.  However, this possibility does not preclude a reduction.  The regulations do not require that the improvement be permanent, only that the improvement is substantiated, and that it affects the ability to function under the ordinary conditions of life and work.  Accordingly, the Board concludes that the rating reduction is supported by a preponderance of the evidence and that restoration of the 10 percent rating is not warranted.  

The Veteran has not raised a claim of entitlement to an increased rating (above 10 percent) for the left upper extremity radiculopathy.  Nevertheless, the Board finds that the evidence demonstrating an asymptomatic disability is conclusive evidence that no rating in excess of 0 percent is warranted.  

Application to Reopen Service Connection

The RO initially denied a claim for service connection for chronic fatigue in an October 2006 rating decision.  At the time of the October 2006 decision, the evidence did not substantiate an injury or disease in service, a current diagnosis, or a nexus between the two.  The service treatment records noted only a complaint of fatigue and malaise associated with intermittent bouts of insomnia.  There was no diagnosis associated with these complaints.  Post-service VA records showed no evidence of treatment for chronic fatigue after service.  A VA examination conducted in September 2006 included the examiner's opinion that there was no clinical evidence to support a diagnosis of chronic fatigue syndrome or any other condition manifested by fatigue and malaise either in service or after service.  The examiner opined that, while the Veteran experiences symptoms of fatigue, these were "[a]pparently" connected with depression.  

Although notified of the RO's decision and of her right to appeal, the Veteran did not initiate an appeal of the October 2006 decision (see 38 C.F.R. § 20.200 (2015)).  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

Here, it appears that service treatment records were received in April 2009.  However, the Board has reviewed these records and has found that they consist largely of duplicates of records contained in the more extensive records initially obtained by the RO, and that they are otherwise not relevant to the claim.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Here, the Veteran requested to have the previously denied claim reopened in December 2008.  

Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Relevant evidence received since the October 2006 decision includes VA treatment records and additional statements from the Veteran and her representative.  The VA treatment records are not new and material for purposes of reopening the claim, as they do not address the question of whether the Veteran has current chronic fatigue syndrome or has a chronic disability manifested by fatigue that is etiologically related to service or to a service-connected disability.  Indeed, an April 2013 peripheral nerves examiner noted "no signs of malaise present."  As these are the unestablished facts emanating from the October 2006 rating decision, and as none of the newly-received evidence addresses these facts in a way that raises a reasonable possibility of substantiating the claim, the evidence is not new and material.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for chronic fatigue has not been received.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Claims

The Veteran is seeking service connection for left femur non-ossifying fibroma and for bilateral foot arthritis.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing that the service-connected disease or injury caused or aggravated the current disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  

Arthritis is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where arthritis is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is primarily rated on the basis of limitation of motion of the joint or group of joints.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The foot itself is not a joint, but does contain a group of minor joints, i.e., "the interphalangeal, metatarsal and tarsal joints."  See 38 C.F.R. § 4.45.  However, the rating schedule does not contemplate any compensable disability rating for limited motion of this group of minor joints.  See 38 C.F.R. § 4.71a.  The Board finds the recent holding of the United States Court of Appeals for Veterans' Claims (Veterans Court) in Sowers v. McDonald, No. 14-0217, 2016 WL 563055 (February 12, 2016) to offer persuasive guidance on this question.  While specifically addressing the assignment of a rating in accordance with 38 C.F.R. § 4.59, the Veterans Court held that the cited provision-which establishes entitlement assignment of at least the minimum compensable rating for a joint that is affected by painful motion-is limited by the diagnostic code(s) applicable to the specific disability, and where that diagnostic code does not provide for any compensable rating for limited motion of the joint, the provisions of 38 C.F.R. § 4.59 do not require or permit a compensable rating to be assigned.

In the context of the current claim, while VA regulations provide a definition of the joints of the foot as a group of minor joints, there is no diagnostic code governing limited motion of that group of joints.  Accordingly, the rating schedule does not provide a rating of 10 percent or more for the joints of the foot.  

The Board acknowledges that there are other diagnostic codes pertinent to disabilities of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  However, the Veteran is specifically seeking service connection for arthritis.  When a condition is specifically listed in the rating schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (rejecting the appellant's contention that to rate under Diagnostic Code 5284 for "Foot injuries, other," would not be rating by analogy as, to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related diagnostic codes redundant), citing Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted'").  

Service treatment records reveal that the Veteran was treated for several conditions of the left foot in service, including hallux valgus, plantar fasciitis, hammer toes, and a Tailor's bunion.  The Veteran underwent surgery in October 2003 to treat these conditions, and service-connection has been granted for left hallux valgus.  However, service treatment records reveal no treatment for, complaint of, or diagnosis of, a left femur non-ossifying fibroma or arthritis of the bilateral feet.  

A report of medical assessment completed in March 2005 notes as conditions currently limiting the Veteran's ability to work a fractured humerus, torn muscles and ligaments in the right shoulder, and a herniated disc in the neck.  While she reported that she planned to seek VA compensation for a herniated disc, hearing loss, GI problems, her shoulder problems, and arthritis, she did not report that she had arthritis in her feet or that she had left femur non-ossifying fibroma.  

The Report of examination at service separation, conducted in March 2005, reveals normal findings for the feet and lower extremities.  The report of medical history is positive for arthritis; however, the detailed list of medical problems does not list arthritis of the feet or left femur non-ossifying fibroma.  The Veteran noted foot trouble, but described this as pain in the left foot since her surgery.  The Veteran noted in an August 2001 report of medical history that she had sustained a benign bone tumor in the right knee at the age of 13.  There was no mention of a left femur non-ossifying fibroma.

The Veteran separated from service on August 6, 2005.  Just over one year later, at the time of a September 12, 2006, VA examination, the Veteran's left foot was noted to be asymptomatic.  However, X-rays dated August 22, 2006, revealed left and right mild bilateral midfoot osteophyte formation and mild osteoarthritis (VBMS record 09/12/2006).

A VA examination in October 2008 reveals X-ray findings of scattered degenerative changes at the first tarsal metatarsal joint and metatarsal phalangeal joints of the left foot (VBMS record 11/19/2008).

The Veteran reported to the VA Emergency Department February 15, 2011, after stubbing her left foot against a dresser 2 days prior.  She complained of pain and swelling in the distal 4th toe and in the forefoot.  An X-ray of the left foot revealed possible soft tissue swelling (Virtual VA 09/22/2015).  

A March 2011 X-ray reveals possible malalignment of the 4th proximal interphalangeal joint (VBMS record 04/04/2011).  A July 2011 X-ray reveals left metatarsal phalangeal joint degenerative arthritis and unremarkable right foot with no arthritic changes (Virtual VA 09/22/2015).

A March 2011 MRI of the left knee reveals a 1.7cm nonossifying fibroma or similar nonaggressive lesion within the distal femur (VBMS record 04/04/2011).  

A July 16, 2014, Orthopedic Consult reveals questionable diagnoses of left radius bone lesion? enchondroma? non-ossifying fibroma? (VBMS record 04/16/2015).

In sum, the Veteran is not shown to have had arthritis of the feet or a left femur non-ossifying fibroma in service.  A manifestation of mild arthritis of the feet is not shown until more than one year after service.  Identification of left femur non-ossifying fibroma is not shown for more than five years after service.  

There is no medical opinion that purports to relate the post-service diagnosis of bilateral foot arthritis to service or to any service-connected disease or injury; and, while service connection is in effect for left hallux valgus, there is no medical opinion that purports to relate that bilateral foot arthritis to the service-connected disability.  

There is also no medical opinion that purports to relate the post-service diagnosis of left femur non-ossifying fibroma to service; and, while service connection is in effect for right knee arthritis, there is no opinion that purports to relate left femur non-ossifying fibroma to the service-connected disability.  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a diagnosis of a degenerative disease such as arthritis, or a fibroma, to service is not the equivalent of relating a broken bone to a concurrent injury but requires medical knowledge.  Therefore, the Veteran's assertions regarding etiology are not competent evidence.  

While arthritis of the feet was diagnosed just over one year after service separation, it was not manifest to any degree within one year of service.  

In sum, the Board finds that, although the Veteran underwent surgery on the left foot in service and has a current diagnosis of bilateral foot arthritis, a preponderance of the evidence is against any etiologic relationship between the current diagnosis and service, or any service-connected disability.  The Board also finds that there was no notation of left femur non-ossifying fibroma in service and that a preponderance of the evidence is against any etiologic relationship between the current diagnosis and service or any service-connected disability.

In light of these findings, the Board concludes that service connection for bilateral foot arthritis and left femur non-ossifying fibroma is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Duties to Notify and Assist

The Board has denied several claims on the basis that the Veteran failed, without good cause, to report for a VA examinations necessary to decide the claims.  As such, the Board has determined that there is no legal entitlement to the claimed benefits as a matter of law.  See 38 C.F.R. § 3.655.  As the Board has denied these claims as a matter of law, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claims.  See e.g., Mason v. Principi, 16 Vet. App. 129, 132 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

With respect to the rating reduction, the application to reopen, and the service connection claims for bilateral foot arthritis and a left femur non-ossifying fibroma, the Veteran does not assert that there has been any deficiency in the notice provided to her in May 2008, August 2008, January 2009, September 2012, May 2013, and August 2014 under the VCAA and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained, or has made adequate attempts to obtain, pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  

The RO has also obtained a thorough medical examination regarding the rating reduction claim.  The Veteran has made no specific allegations as to the inadequacy of that examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As the claim of entitlement to service connection for chronic fatigue is not being reopened, there is no duty to obtain an examination or opinion regarding that matter.  Moreover, as the Veteran failed to report for a necessary VA examination regarding the claim of entitlement to service connection for bilateral foot arthritis, that claim has been decided on the evidence of record pursuant to 38 C.F.R. § 3.655.  No further development for a VA examination is necessary.  

The Board acknowledges that the RO did not obtain a medical opinion regarding the left femur non ossifying fibroma.  However, the Board finds that a VA examination is not necessary in order to decide the claim.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, as the only evidence relating the left femur fibroma to service consists of the Veteran's own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examination is not warranted. 

With respect to the Veteran's failure to appear for scheduled VA examinations, in the February 2016 informal hearing, the Veteran's representative has essentially made arguments in favor of providing the Veteran another opportunity to attend an examination.  First, the representative noted that the Veteran's Vocational Rehabilitation folder and medical records from Oklahoma City VA Medical Center and Tulsa Community Based Outpatient Clinic were to be obtained prior to requesting examinations for the appealed contentions, but were not obtained until after the scheduled examination, and that therefore, regardless of the fact that the Veteran did not attend her examinations, a fully informed opinion could not have been rendered without the evidence required on remand.  The representative has essentially argued that this is in violation of the Board's remand instructions and requires another remand.  

It appears to the Board that all pertinent records had been obtained by the time of the September 2015 scheduled examination.  Moreover, the Board need make no finding as to the adequacy of an examination that never took place.  

The Board also notes that, in evaluating any asserted error, the question is not limited to the error itself, but includes whether such error resulted was prejudicial to the claim.  Here, the fact that the Veteran did not report for the examination renders any error with respect to the evidence of record for review by the examiner non-prejudicial.  

The representative also has requested that, if the Board is unable to grant the increased evaluations for the lumbar spine, left shoulder, right shoulder, right knee, left knee, right ankle, left ankle, and cervical spine, the Board should remand the appeal as the conditions have worsened (citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); Olson v. Principi, 3 Vet.App. 480, 482 (1992).  The representative noted that the last VA examination of March 2011 is over 57 months old.  

The Board of course agrees that the record is inadequate to rate these disabilities as it specifically found above.  However, 38 C.F.R. § 3.655 specifies denial of the claims as the appropriate action, not remand.  The Board observes the absurd result that would ensue from granting the representative's request to remand for new examinations after having determined that the claims cannot be granted due to repeated failure without good cause to report for examinations.  The representative has not stated how many times this should occur.  However, the Board notes that the representative has also not provided an explanation for the failures to report and has made no assurances that the Veteran would report in the future.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining the medical records specified by the Board or by obtaining notice that such records did not exist.  The RO also attempted to complete the instructions regarding obtaining VA examinations; however, the Veteran's failure to cooperate in this regard renders any further attempts unnecessary.  The Veterans Court has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

A disability rating in excess of 10 percent for cervical degenerative disc and joint disease is denied as a matter of law.

A disability rating in excess of 10 percent for residual fracture of the right humerus is denied as a matter of law.  

A disability rating in excess of 10 percent for left shoulder degenerative arthritis is denied as a matter of law.

A disability rating in excess of 10 percent for lumbar degenerative arthritis is denied as a matter of law.

A disability rating in excess of 0 percent for right knee degenerative arthritis prior to March 11, 2011, and since May 1, 2011, is denied as a matter of law. 

A disability rating in excess of 0 percent for left knee degenerative arthritis is denied as a matter of law.

A disability rating in excess of 0 percent for right ankle degenerative arthritis is denied as a matter of law.

A disability rating in excess of 0 percent for left ankle degenerative arthritis is denied as a matter of law.

TDIU is denied as a matter of law.

Service connection for an acquired psychiatric disorder is denied as a matter of law.

Service connection for a skin disorder is denied as a matter of law.

Service connection for sinusitis and allergies is denied as a matter of law.

Service connection for an upper-GI disorder is denied as a matter of law.

Service connection for bilateral plantar fasciitis is denied as a matter of law.

Nonservice-connected pension benefits are denied as a matter of law.

Restoration of a 10 rating for left upper extremity radiculopathy is denied.

Reopening of the claim of entitlement to service connection for chronic fatigue syndrome is denied.

Service connection for left femur non ossifying fibroma is denied.

Service connection for bilateral feet arthritis is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


